952 F.2d 1393
Larkin (Robert, Dorothy)v.GAF Corporation, Raymark Industries, Inc., Celotex Corp.,Successor in Interest to Philip Carey Mfg. Co., Briggs Mfg.Co., and/or Panacon Corp., Keene Building Products Corp.,Eagle Picher Industries, Inc., Owens Corning FiberglasCorp., Owens Illinois Inc., Fibreboard Corp., CombustionEngineering Inc., Standard Asbestos Mfg. andInsulatingCompany v. Armstrong World Industries, Inc., PittsburghCorning Corp., Nicolet, Inc., Manville Corp. Asbestos
NO. 91-3329
United States Court of Appeals,Third Circuit.
Dec 23, 1991

Appeal From:  W.D.Pa.,
Ziegler, J.


1
AFFIRMED.